DETAILED ACTION

Claims 23-30, 32, 34-39, 41 and 43-46 are currently pending in the application and have been examined. Claims 1-22 have been canceled by Preliminary amendment filed 09/16/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 23-30, 32, 34-39, 41 and 43-46 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to systems, methods, and instrumentalities for interleaving polar encoded bits as part of rate matching in a wireless transmit/receive unit (WTRU).
The claimed invention as set forth in claim 23 recites features such as:
A wireless transmit/receive unit (WTRU) comprising:
A processor configured to: 
generate a plurality of polar encoded bits, wherein the plurality of polar encoded bits is generated using a mother code length; 
process the plurality of polar encoded bits into sub-blocks of equal size, wherein a size of each sub-block is a ratio of the mother code length and a number of the sub-blocks; 
apply a sub-block wise interleaver pattern to the sub-blocks, wherein sub-blocks of a first subset of the sub-blocks change position, and sub-blocks of a second subset of the sub-blocks remain in an unchanged position; and 
concatenate bits from each of the first subset of the sub-blocks and the second subset of the sub-blocks, wherein the concatenated bits are sequentially concatenated.

The closest prior arts of record, namely MediaTek, (3rd Generation Partnership Project (3GPP), R1-1702735, "Polar Code Size and Rate-Matching Design for NR 
generate a plurality of polar encoded bits, wherein the plurality of polar encoded bits is generated using a mother code length (Sections 1 and 2, Polar mother code size; see Fig. 3, mother code length N); 
process the plurality of polar encoded bits into sub-blocks of equal size, wherein a size of each sub-block is a ratio of the mother code length and a number of the sub-blocks (Fig. 3, the individual bits, each of which can be interpreted as sub-blocks. The mother code length is N and the number of the sub-blocks is N. The size is N/N = 1);
apply a sub-block wise interleaver pattern to the sub-blocks (Section 3, referring to Fig. 2, With the above subblock wise characterization, Fig. 3  further shows a common rearrangement buffer design for Polar mother code output bits, where B2 and B1 are intentionally interlaced (i.e. interleaved)).
The prior arts of record, however, fail to teach, singly or in combination, apply a sub-block wise interleaver pattern to the sub-blocks, wherein sub-blocks of a first subset of the sub-blocks change position, and sub-blocks of a second subset of the sub-blocks remain in an unchanged position; and concatenate bits from each of the first subset of the sub-blocks and the second subset of the sub-blocks, wherein the concatenated bits are sequentially concatenated. As such, modification of the prior art of record to apply a sub-block wise interleaver pattern to the sub-blocks, wherein sub-blocks of a first subset of the sub-blocks change position, and sub-blocks of a second subset of the sub-blocks remain in an unchanged position; and concatenate bits from each of the first subset of the sub-blocks and the second subset of the sub-blocks, wherein the concatenated bits are sequentially concatenated can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the apply a sub-block wise interleaver pattern to the sub-blocks, wherein sub-blocks of a first subset of the sub-blocks change position, and sub-blocks of a second subset of the sub-blocks remain in an unchanged position; and concatenate bits from each of the first subset of the sub-blocks and the second subset of the sub-blocks, wherein the concatenated bits are sequentially concatenated set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the apply a sub-block wise interleaver pattern to the sub-blocks, wherein sub-blocks of a first subset of the sub-blocks change position, and sub-blocks of a second subset of the sub-blocks remain in an unchanged position; and concatenate bits from each of the first subset of the sub-blocks and the second subset of the sub-blocks, wherein the concatenated bits are sequentially concatenated as set forth in claim 23. Independent claim(s) 34 recite(s) similar patentable features and are/is allowable for the same reasons as claim 23. Hence, claims 23-30, 32, 34-39, 41 and 43-46 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 23-30, 32, 34-39, 41 and 43-46. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/12/2021